Order entered October 24, 2018




                                         In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                  No. 05-18-01073-CV

METHODIST HOSPITALS OF DALLAS D/B/A METHODIST HEALTH SYSTEM AND
        D/B/A METHODIST DALLAS MEDICAL CENTER, Appellants

                                           V.

JESUS NIETO, RICHARDO FELIPE NIETO, JESSE NIETO, AND ORLANDO NIETO,
   EACH INDIVIDUALLY AND AS HEIRS OF THE ESTATE OF MARY JESSIE
                    ALVAREZ, DECEASED, Appellees

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-02115

                                        ORDER
      Before the Court is appellees’ October 23, 2018 unopposed motion for nine-day

extension of time to file brief. We GRANT the motion and ORDER the brief be filed no later

than November 16, 2018.


                                                  /s/   DAVID EVANS
                                                        JUSTICE